Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11404131 [herein “131”].
Regarding claim 1 of the Instant Application, although the claim at issue is not identical to claim 1 of 131, they are not patentably distinct from each other because both claim 1 of the instant application and 131 claim 1 are directed towards memory sub-systems, and more specifically, related to deciding whether to execute a full-memory refresh during memory sub- system power-on stage. The primary differences between instant claim 1 and 131 claim 1 is that 131 claim 1 more narrowly discusses added limitations describing the timing of the operations. Thus, narrower 131 claim 1 anticipates the narrower claim of instant claim 1 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:


Application 16510735 (Patent 11404131)
Instant Application 17851830
1. A system comprising: a plurality of memory devices storing a set of codewords; and a processing device, operatively coupled to the plurality of memory devices, to: 


detect a power-on of the system; in response to detection of the power-on of the system, 

determine a read- retry trigger rate (TR), based on a subset of codewords stored at the plurality of memory devices, 

during a time interval directly after an initialization of the plurality of memory devices and one of before or at a beginning of a reduced performance time period that 

(precedes) a normal operating mode of the plurality of memory devices, wherein the reduced performance time period is a first reduced performance time period after the power-on of the system and 

no full-memory refresh operation is performed during the normal operating mode; 

determine whether the TR satisfies a threshold criterion; and in response to the TR not satisfying the threshold criterion, initialize the full-memory refresh operation of the plurality of memory devices.

1. A system comprising: a plurality of memory devices storing a set of codewords; and a processing device, operatively coupled to the plurality of memory devices, to perform operations comprising: 

detecting a power-on of the system; 



determining a read-retry trigger rate (TR) based on reading a subset of the codewords 


during a time interval directly after actual initialization of the plurality of memory devices, wherein the time interval comprises a time period 

(before entering) a normal operating mode, and 




no full-memory refresh operation is performed during the normal operating mode; 

determining whether the TR satisfies a threshold criterion; and in response to the TR not satisfying the threshold criterion, initializing the full- memory refresh operation of the plurality of memory devices.


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11404131 [herein “131”].
Regarding claim 2 of the Instant Application, although the claim at issue is not identical to claim 2 of 131, they are not patentably distinct from each other because both claim 2 of the instant application and 131 claim 2 are directed towards memory sub-systems, and more specifically, related to deciding whether to execute a full-memory refresh during memory sub- system power-on stage. The primary differences between instant claim 2 and 131 claim 2 is that instant claim 2 refers to “operations” instead of a “processing device” which is performing actions. Thus, 131 claim 2 anticipates the claim of instant claim 2 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16510735 (Patent 11404131)
Instant Application 17851830
2. The system of claim 1, wherein, in response to the TR satisfying the threshold criterion, the processing device is further to cause the system to enter a normal operating mode without the full-memory refresh operation.
2. The system of claim 1, wherein, in response to the TR satisfying the threshold criterion, the operations further comprise causing the system to enter the normal operating mode without the full-memory refresh operation.


Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11404131 [herein “131”].
Regarding claim 3 of the Instant Application, although the claim at issue is not identical to claim 3 of 131, they are not patentably distinct from each other because both claim 3 of the instant application and 131 claim 3 are directed towards memory sub-systems, and more specifically, related to deciding whether to execute a full-memory refresh during memory sub- system power-on stage. The two claims are identical, but dependent on different base claims. Thus, 131 claim 3 anticipates instant claim 3 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16510735 (Patent 11404131)
Instant Application 17851830
3. The system of claim 1, wherein to satisfy the threshold criterion, the TR is to be less than a TR requirement value.
3. The system of claim 1, wherein, to satisfy the threshold criterion, the TR is to be less than a TR requirement value.


Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11404131 [herein “131”].
Regarding claim 4 of the Instant Application, although the claim at issue is identical to claim 4 of 131, they are not patentably distinct from each other because both claim 4 of the instant application and 131 claim 4 are directed towards memory sub-systems, and more specifically, related to deciding whether to execute a full-memory refresh during memory sub- system power-on stage. The two claims are identical, but dependent on different base claims. Thus, 131 claim 4 anticipates the claim of instant claim 4 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16510735 (Patent 11404131)
Instant Application 17851830
4. The system of claim 1, wherein the TR is determined based on at least one of: 


first read operations of the plurality of memory devices comprising cell refresh operations performed by the processing device; or second read operations of the plurality of memory devices issued by a host system coupled to the system.
4. The system of claim 1, wherein determining the TR is further based on at least one of: 

first read operations of the plurality of memory devices comprising cell refresh operations performed by the processing device; or second read operations of the plurality of memory devices issued by a host system coupled to the system.


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11404131 [herein “131”].
Regarding claim 5 of the Instant Application, although the claim at issue is not identical to claim 5 of 131, they are not patentably distinct from each other because both claim 5 of the instant application and 131 claim 5 are directed towards memory sub-systems, and more specifically, related to deciding whether to execute a full-memory refresh during memory sub- system power-on stage. The primary differences between instant claim 5 and 131 claim 5 is in the references to operations in the instant claim as opposed to the processor which performs the operations in the 131 claim. Thus, 131 claim 5 anticipates the claim of instant claim 5 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16510735 (Patent 11404131)
Instant Application 17851830
5. The system of claim 4, wherein the processing device is to 

perform the cell refresh operations on a subset of codewords at least one of during or after a designated initialization period of the plurality of memory devices.
5. The system of claim 4, wherein the operations further comprise 

performing the cell refresh operations on the subset of the codewords at least one of during or after a designated initialization period of the plurality of memory devices.


Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11404131 [herein “131”].
Regarding claim 6 of the Instant Application, although the claim at issue is not identical to claim 6 of 131, they are not patentably distinct from each other because both claim 6 of the instant application and 131 claim 6 are directed towards memory sub-systems, and more specifically, related to deciding whether to execute a full-memory refresh during memory sub- system power-on stage. The primary differences between instant claim 6 and 131 claim 6 is in the references to operations in the instant claim as opposed to the processor which performs the operations in the 131 claim. Thus, 131 claim 6 anticipates the claim of instant claim 6 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16510735 (Patent 11404131)
Instant Application 17851830
6. The system of claim 4, wherein the processing device is to 

pass the second read operations from the host system to the plurality of memory devices during a designated reduced performance period after the initialization of the plurality of memory devices.
6. The system of claim 4, wherein the operations further comprise 

passing the second read operations from the host system to the plurality of memory devices during a designated reduced performance period after the actual initialization of the plurality of memory devices.


Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11404131 [herein “131”].
 Regarding claim 7 of the Instant Application, although the claim at issue is identical to claim 7 of 131, they are not patentably distinct from each other because both claim 7 of the instant application and 131 claim 7 are directed towards memory sub-systems, and more specifically, related to deciding whether to execute a full-memory refresh during memory sub- system power-on stage. The two claims are identical, but dependent on different base claims. Thus, 131 claim 7 anticipates the claim of instant claim 7 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16510735 (Patent 11404131)
Instant Application 17851830
7. The system of claim 1, wherein the time interval comprises a time period of less than one second.
7. The system of claim 1, wherein the time interval comprises a time period of less than one second.


Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11404131 [herein “131”].
Regarding claim 8 of the Instant Application, although the claim at issue is not identical to claim 8 of 131, they are not patentably distinct from each other because both claim 8 of the instant application and 131 claim 8 are directed towards memory sub-systems, and more specifically, related to deciding whether to execute a full-memory refresh during memory sub- system power-on stage. The primary differences between instant claim 8 and 131 claim 8 is that 131 claim 8 more narrowly discusses added limitations describing the timing of the operations. Thus, narrower 131 claim 8 anticipates the narrower claim of instant claim 8 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:



Application 16510735 (Patent 11404131)
Instant Application 17851830
8. A system comprising: a plurality of memory components; 


and a processing device, operatively coupled to the plurality of memory components, to: 


detect a power-on of the system; initiate, at least 

during a designated initialization period that follows directly after the power-on of the system, 

cell refresh operations on a subset of codewords stored at the plurality of memory components, the cell refresh operations comprising read operations performed on the subset of codewords; 

determine a read-retry trigger rate (TR) based on the read operations performed on the subset of codewords during a time interval directly after actual initialization of the system,

wherein the time interval overlaps with the designated initialization period, 

wherein the time interval comprises a time period before entering a normal operating mode, and no full-memory refresh operation is performed during the normal operating mode; determine whether the TR satisfies a threshold criterion; and in response to the TR satisfying the threshold criterion, cause the system to enter the normal operating mode without performance of the full- memory refresh operation.
8. A system comprising: a plurality of memory components storing a set of codewords; 

and a processing device, operatively coupled to the plurality of memory components, to perform operations comprising: 

detecting a power-on of the system; 


(from below) during a time interval directly after actual initialization of the system,








determining a read-retry trigger rate (TR) based on read operations performed on a subset of the codewords … 






wherein the time interval comprises a time period before entering a normal operating mode, and no full-memory refresh operation is performed during the normal operating mode; determining whether the TR satisfies a threshold criterion; and in response to the TR satisfying the threshold criterion, causing the system to enter the normal operating mode without performance of the full-memory refresh operation.



Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11404131 [herein “131”].
Regarding claim 9 of the Instant Application, although the claim at issue is not identical to claim 9 of 131, they are not patentably distinct from each other because both claim 9 of the instant application and 131 claim 9 are directed towards memory sub-systems, and more specifically, related to deciding whether to execute a full-memory refresh during memory sub- system power-on stage. The primary differences between instant claim 9 and 131 claim 9 is that instant claim 9 refers to “operations” instead of a “processing device” which is performing actions. Thus, 131 claim 9 anticipates the claim of instant claim 9 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16510735 (Patent 11404131)
Instant Application 17851830
9. The system of claim 8, wherein, in response to the TR not satisfying the threshold criterion, the processing device further to initialize the full- memory refresh operation of the plurality of memory components.
9. The system of claim 8, wherein, in response to the TR not satisfying the threshold criterion, the operations further comprise initializing the full-memory refresh operation of the plurality of memory components.


Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11404131 [herein “131”].
Regarding claim 10 of the Instant Application, although the claim at issue is identical to claim 10 of 131, they are not patentably distinct from each other because both claim 10 of the instant application and 131 claim 10 are directed towards memory sub-systems, and more specifically, related to deciding whether to execute a full-memory refresh during memory sub- system power-on stage. The two claims are nearly identical, but dependent on different base claims. Thus, 131 claim 10 anticipates the claim of instant claim 10 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16510735 (Patent 11404131)
Instant Application 17851830
10. The system of claim 8, wherein to satisfy the threshold criterion, the TR is to be less than a TR requirement value multiplied by a scaling factor, wherein the scaling factor is less than one ("1").
10. The system of claim 8, wherein to satisfy the threshold criterion, the TR is to be less than a TR requirement value multiplied by a scaling factor, wherein the scaling factor is less than one ("1").


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11404131 [herein “131”].
Regarding claim 11 of the Instant Application, the claim at issue is identical to limitations contained within base claim 8 of 131, and they are not patentably distinct from each other because both claim 11 of the instant application and 131 claim 8 are directed towards memory sub-systems, and more specifically, related to deciding whether to execute a full-memory refresh during memory sub- system power-on stage. Thus, 131 claim 8 anticipates instant claim 11 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:



Application 16510735 (Patent 11404131)
Instant Application 17851830
8. 


(from claim 8)
during a designated initialization period that follows directly after the power-on of the system, 

cell refresh operations on a subset of codewords stored at the plurality of memory components, the cell refresh operations comprising read operations performed on the subset of codewords
11. The system of claim 8, wherein the operations further comprise initiating, at least 

during a designated initialization period that follows directly after the power-on of the system, 

cell refresh operations on the subset of the codewords stored at the plurality of memory components, the cell refresh operations comprising read operations performed on the subset of the codewords


Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11404131 [herein “131”].
Regarding claim 12 of the Instant Application, the claim at issue is identical to limitations contained within claim 11 of 131, and they are not patentably distinct from each other because both claim 12 of the instant application and 131 claim 11 are directed towards memory sub-systems, and more specifically, related to deciding whether to execute a full-memory refresh during memory sub- system power-on stage. Thus, 131 claim 11 anticipates instant claim 12 under anticipation-type, obviousness type double patenting. Please see the table below for comparison:
Application 16510735 (Patent 11404131)
Instant Application 17851830
11. The system of claim 8, 

wherein the TR is further 

determined based on second read operations of the plurality of memory components issued by a host system during a designated reduced performance period after the designated initialization period
12. The system of claim 11, 

wherein determining the TR further comprises 
determining the TR based on second read operations of the plurality of memory components issued by a host system during a designated reduced performance period after the designated initialization period.
Obvious (see below)

13. The system of claim 11, wherein the operations further comprise performing the cell refresh operations on the subset of the codewords also after the designated initialization period

	
Claim 13 would have been obvious to a person having ordinary skill in the art at the time of filing of the present application because the timing of the cell refresh operations is an obvious design choice and would not have any effect on the functionality of the storage system, also internal and external buffers are well known in the art. See also MPEP 2144.04 V.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11404131 [herein “131”].
Regarding claim 14 of the Instant Application, although the claim at issue is not identical to claim 14 of 131, they are not patentably distinct from each other because both claim 14 of the instant application and 131 claim 14 are directed towards memory sub-systems, and more specifically, related to deciding whether to execute a full-memory refresh during memory sub- system power-on stage. The primary differences between instant claim 14 and 131 claim 14 is that 131 claim 14 more narrowly discusses added limitations describing the timing of the operations. Thus, narrower 131 claim 14 anticipates the narrower claim of instant claim 1 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:



Application 16510735 (Patent 11404131)
Instant Application 17851830
14. A method comprising: detecting, by a processing device of a memory sub-system, a power-on of the memory sub-system, 

wherein the memory sub-system comprises a plurality of memory devices; 

determining, by the processing device in response to the detecting, 

a read-retry trigger rate (TR) based on a plurality of logical units stored at a plurality of memory devices 

during a time interval directly after initialization of the memory sub-system and one of before or at a beginning of a reduced performance time period that 


(precedes) a normal operating mode 

of the plurality of memory devices, wherein each logical unit comprises one or more codewords, wherein the reduced performance time period is a first reduced performance time period after the power-on of the system 

and no full- memory refresh operation is performed during the normal operating mode; 

determining, by the processing device, whether the TR satisfies a threshold criterion; and in response to the TR not satisfying the threshold criterion, initializing the full-memory refresh operation of the plurality of memory devices of the memory sub- system.
14. A method comprising: detecting, by a processing device of a memory sub-system, a power-on of the memory sub- system, 

the memory sub-system comprising memory devices storing a set of codewords; 

determining, by the processing device, 


a read-retry trigger rate (TR) based reading on a subset of the codewords 


during a time interval directly after an actual initialization of the memory sub-system, 
wherein the time interval comprises a time period 


(before) entering a normal operating mode, 








and no full-memory refresh operation is performed during the normal operating mode; 

determining, by the processing device, whether the TR satisfies a threshold criterion; and in response to the TR not satisfying the threshold criterion, initializing the full-memory refresh operation of the memory devices of the memory sub-system.


Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11404131 [herein “131”].
Regarding claim 15 of the Instant Application, although the claim at issue is identical to claim 15 of 131, they are not patentably distinct from each other because both claim 15 of the instant application and 131 claim 15 are directed towards memory sub-systems, and more specifically, related to deciding whether to execute a full-memory refresh during memory sub- system power-on stage. The two claims are identical, but dependent on different base claims. Thus, 131 claim 15 anticipates the claim of instant claim 15 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison (note – some limitations for the Instant Application have been moved for ease of visual comparison and are noted as moved from above or moved from below in parenthesis):

Application 16510735 (Patent 11404131)
Instant Application 17851830
15. The method of claim 14, wherein, in response to the TR satisfying the threshold criterion, the method further comprising causing the memory sub-system to enter the normal operating mode without performing the full-memory refresh operation.
15. The method of claim 14, wherein, in response to the TR satisfying the threshold criterion, the method further comprising causing the memory sub-system to enter the normal operating mode without performing the full-memory refresh operation.


Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11404131 [herein “131”].
Regarding claim 16 of the Instant Application, although the claim at issue is identical to claim 16 of 131, they are not patentably distinct from each other because both claim 16 of the instant application and 131 claim 16 are directed towards memory sub-systems, and more specifically, related to deciding whether to execute a full-memory refresh during memory sub- system power-on stage. The two claims are identical, but dependent on different base claims. Thus, 131 claim 16 anticipates the claim of instant claim 16 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison (note – some limitations for the Instant Application have been moved for ease of visual comparison and are noted as moved from above or moved from below in parenthesis):

Application 16510735 (Patent 11404131)
Instant Application 17851830
16. The method of claim 14, wherein satisfying the threshold criterion comprises the TR being less than a TR requirement value multiplied by a scaling factor, wherein the scaling factor is less than one ("1").
16. The method of claim 14, wherein satisfying the threshold criterion comprises the TR being less than a TR requirement value multiplied by a scaling factor, wherein the scaling factor is less than one ("1").


Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11404131 [herein “131”].
Regarding claim 17 of the Instant Application, although the claim at issue is nearly identical to claim 17 of 131, they are not patentably distinct from each other because both claim 17 of the instant application and 131 claim 17 are directed towards memory sub-systems, and more specifically, related to deciding whether to execute a full-memory refresh during memory sub- system power-on stage. The two claims are nearly identical, with the exception of the addition of the words “plurality of” in 131 claim 17. Thus, 131 claim 17 anticipates the claim of instant claim 17 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16510735 (Patent 11404131)
Instant Application 17851830
17. The method of claim 14, wherein determining the TR comprises determining the TR based on at least one of: first read operations of the plurality of memory devices, 
the first read operations comprising cell refresh operations performed by the processing device; or second read operations of the plurality of memory devices issued by a host system coupled to the memory sub-system.
17. The method of claim 14, wherein determining the TR comprises determining the TR based on at least one of: first read operations of the   memory devices, 

the first read operations comprising cell refresh operations performed by the processing device; or second read operations of the                     memory devices issued by a host system coupled to the memory sub-system.


Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11404131 [herein “131”].
Regarding claim 18 of the Instant Application, although the claim at issue is not identical to claim 18 of 131, they are not patentably distinct from each other because both claim 18 of the instant application and 131 claim 18 are directed towards memory sub-systems, and more specifically, related to deciding whether to execute a full-memory refresh during memory sub- system power-on stage. The primary differences between instant claim 18 and 131 claim 18 is that instant claim 18 refers to “subset of codewords” where 131 claim 18 refers to “plurality of logic units”. Thus, 131 claim 18 anticipates the claim of instant claim 18 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:



Application 16510735 (Patent 11404131)
Instant Application 17851830
18. The method of claim 17, further comprising performing the cell refresh operations on the plurality of logic units 

at least one of during or after a designated initialization period of the memory sub-system.

18. The method of claim 17, further comprising performing the cell refresh operations on the subset of the codewords 

at least one of during or after a designated initialization period of the memory sub-system.



Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11404131 [herein “131”].
Regarding claim 19 of the Instant Application, although the claim at issue is identical to claim 19 of 131, they are not patentably distinct from each other because both claim 19 of the instant application and 131 claim 19 are directed towards memory sub-systems, and more specifically, related to deciding whether to execute a full-memory refresh during memory sub- system power-on stage. The two claims are identical, but dependent on different base claims. Thus, 131 claim 19 anticipates the claim of instant claim 19 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16510735 (Patent 11404131)
Instant Application 17851830
19. The method of claim 18, further comprising passing the second read operations from the host system to the memory sub-system during a designated reduced performance period after the designated initialization period of the memory sub-system.
19. The method of claim 18, further comprising passing the second read operations from the host system to the memory sub-system during a designated reduced performance period after the designated initialization period of the memory sub-system.


Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11404131 [herein “131”].
Regarding claim 20 of the Instant Application, although the claim at issue is identical to claim 20 of 131, they are not patentably distinct from each other because both claim 20 of the instant application and 131 claim 20 are directed towards memory sub-systems, and more specifically, related to deciding whether to execute a full-memory refresh during memory sub- system power-on stage. The two claims are identical, but dependent on different base claims. Thus, 131 claim 20 anticipates the claim of instant claim 20 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16510735 (Patent 11404131)
Instant Application 17851830
20. The method of claim 14, wherein the full-memory refresh operation is mixed with servicing memory operations received from a host system.
20. The method of claim 14, wherein the full-memory refresh operation is mixed with servicing memory operations received from a host system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111